Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Wells et al (US 2009/0143141 A1) generally discloses touch gesture inputs for a gaming machine.
Regarding representative claim 21 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
selecting a first effect selection affordance of the plurality of effect selection affordance in accordance with a first user input in the effect selection panel via a contact on the touch-sensitive surface; while the contact on the touch-sensitive surface continues, displaying a cancelation affordance adjacent the first effect selection affordance and a first visual indication in the interaction region that indicates a region of effect by the first effect selection affordance, wherein a current position of the first visual indication is dependent on a current location of the contact on the touch-sensitive surface; in response to detecting a location at which the contact on the touch-sensitive surface terminates: deselecting the first effect selection affordance when the contact on the touch- sensitive surface terminates at the cancelation affordance, further including removing the first visual indication from the display; and applying the first effect to at least one of the interaction objects in the interaction region based on a last position of the first visual indication when the contact on the touch-sensitive surface terminates not at the cancelation affordance  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715